Citation Nr: 0300565	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  02-10 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective prior to September 10, 1993, 
for service connection for post traumatic stress disorder 
(PTSD) for purposes of awarding a 100 percent disability 
rating.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
Attorney at Law


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969.  The veteran also had a period of reserve duty with 
the Army National Guard from which he was honorably 
discharged in March 1988.  

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an August 2000 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas, which increased 
the veteran's disability evaluation for PTSD from 30 
percent disabling to 100 percent disabling effective from 
the date service connection for PTSD was established.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  In April 1982, the RO received the veteran's 
Application for Compensation or Pension.  The veteran 
sought service connection for "delayed stress mental."

3.  Service connection for PTSD was denied by an August 
1983 rating decision.  The veteran did not appeal. 

4.  The veteran next attempted to reopen his claim in 
September 1993, the date from which service connection was 
eventually established.  

5.  In an August 2000 rating decision, the veteran's 
disability evaluation was increased to 100 percent 
disabling effective September 10, 1993.  




CONCLUSION OF LAW

The criteria to assign an effective date for service 
connection for PTSD prior to September 10, 1993, for 
purposes of awarding a 100 percent disability rating are 
not met.  38 U.S.C.A. § 5103, 5103A, 5107, 5110 (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.109, 3.156, 3.157, 
3.160(e), 3.400 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act

Initially the Board notes that consideration has been 
given to the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)].  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45, 620 (August 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)].  The VCAA is applicable to 
all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment 
and not yet final as of that date.  Except for provisions 
pertaining to claims to reopen based upon the submission 
of new and material evidence, which are not applicable in 
the instant case, the implementing regulations are also 
effective November 9, 2000.  In this case, the regulations 
are accordingly applicable.  See Holliday v. Principi, 14 
Vet. App. 280 (2000) [the Board must make a determination 
as to the applicability of the various provisions of the 
VCAA to a particular claim].

The current standard of review for all claims is as 
follows.  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. 
§ 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  
Further, VA has a duty to notify the claimant and his or 
her representative of any information and evidence needed 
to substantiate and complete a claim.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 [now codified as amended at 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002)].  After 
having carefully reviewed the record on appeal, the Board 
has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue addressed in 
this decision.  Review of the record shows that in the May 
2002 statement of the case, the RO provided the pertinent 
regulations for establishing an earlier effective date in 
this case.    

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 
Stat. 2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  
The veteran's service medical records and service 
personnel records have been associated with the claims 
folder.  VA outpatient treatment records, records from the 
United States Army & Joint Services Environmental Support 
Group (ESG), and records from the Social Security 
Administration have also been obtained.  The claims folder 
also contains numerous reports of VA examinations.  An 
informal Decision Review Officer Conference was held in 
May 2002.  Finally, in a September 2002 statement, the 
veteran's representative indicated that the veteran had no 
additional argument or evidence in support of his claim.

The veteran and his representative have been accorded 
ample opportunity to present evidence and argument in 
support of his claim.  The veteran has not identified, and 
the Board is not aware of, any additional outstanding 
evidence.  In sum, the facts relevant to the veteran's 
claim have been properly developed, and there is no 
further action to be undertaken to comply with the 
provisions of the VCAA and the implementing regulations. 
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
("Both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary.").  Therefore, 
there is no reasonable possibility that any further 
development could substantiate the claim.  Accordingly, 
the Board will address the merits of the veteran's claims.

In this case, it must be observed as an initial matter 
that the veteran's 100 percent disability rating has been 
assigned effective from the date service connection for 
PTSD was itself made effective.  It follows that 
compensation benefits may not be paid prior to the date 
service connection has been made effective.  Therefore, 
this case turns on whether an earlier effective date for 
service connection is warranted.  The veteran's 
representative essentially contends that service 
connection should be made effective from April 1982, the 
date upon which the veteran originally filed his claim. 

Under applicable criteria, except as otherwise provided, 
the effective date of an evaluation and award of 
compensation based on an original claim or a claim 
reopened after final disallowance, will be the date of 
receipt of the claim or the date entitlement arose, 
whichever is the later.  See 38 C.F.R. § 3.400.  

A brief review of the history of this claim reveals that 
the veteran filed his original claim in April 1982.  
Service connection for PTSD was denied in an August 1983 
rating decision.  Notice was mailed to the veteran's 
address of record in August 1983, and this decision was 
not appealed.  Therefore, it became final after one year. 

On September 10, 1993, the RO received a VA Form 21-4138, 
statement in support of claim.  The RO construed this as 
an attempt to establish service connection for PTSD.  In 
December 1993, a stressor verification letter was sent to 
the veteran.  His response was received in January 1994.  
Service connection for PTSD was denied in a June 1994 
rating decision, which decision the veteran appealed.  In 
a February 1995 rating decision, service connected for 
PTSD was again denied.  While the claim was in appellate 
status, service connection for PTSD was granted in an 
April 1996 rating decision.  The RO assigned an evaluation 
of 30 percent disabling, effective September 10, 1993.  
The veteran disagreed with the evaluation in a May 1996 
notice of disagreement.  Subsequently, in an August 2000 
rating decision, a 100 percent disability evaluation was 
assigned effective from September 10, 1993.  This appeal 
ensued.  

As set forth above, the evidence of record indicates that 
the veteran did not appeal the August 1983 rating decision 
within the applicable time period and as such, it became 
final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§  20.302, 
20.1103.  Service connection was subsequently established 
effective from the veteran's reopened claim received in 
September 1993.  His 100 percent rating was likewise made 
effective from that date.  Since service connection has 
been made effective from the date of the reopened claim 
and the maximum schedular rating has been made effective 
from that date, a basis upon which to assign an earlier 
effective date for service connection for purposes of 
awarding a total rating are not met.  

At this juncture, the Board will address the veteran's 
contentions contained within the July 2002 substantive 
appeal.  The veteran's representative has argued that the 
effective date of the grant of a 100 percent disability 
evaluation for PTSD should be the date of the original 
application, April 18, 1982.   As was noted previously the 
veteran's claim was denied in August 1983 and the veteran 
failed to respond within the applicable time period and 
the decision became final. 

The veteran's representative has argued that service 
connection was finally granted in April 1996 based upon 
new and material evidence that amounted to supplemental 
service department records.  Therefore, under 38 C.F.R. 
§ 3.156(c), the effective date should be in April 1982, 
the date of the veteran's original claim.   

In regard to this argument, the cited regulation requires 
that the new and material evidence upon which a claim is 
reopened must consist of the supplemental report from the 
service department.  Here, the new and material evidence 
sufficient to reopen the previously denied claim was not 
service department records, but a medical diagnosis of 
PTSD.  While it is obvious that service department records 
received subsequent to the 1983 decision were a necessary 
element in eventually granting service connection in this 
case, they were insufficient to reopen the claim, absent a 
current diagnosis of PTSD.  Accordingly, the Board does 
not consider the provisions of 38 C.F.R. § 3.156(c) to 
permit an award of service connection earlier than already 
established in this case.  

The Board also acknowledges the representative's argument 
that 38 C.F.R. § 3.400(q)(1)(ii) and (r) are invalid as 
they exceed the plain language of 38 U.S.C.A. § 5110(a).  
The Board, however, is bound in its decisions by the 
regulations of the Department. See 38 U.S.C.A. § 7104(c).

Therefore, as previously stated, in this case the 
effective date for the assignment of a 100 percent 
disability rating for PTSD based on a claim reopened after 
final disallowance, is September 10, 1993, the date of 
receipt of the reopened claim. See 38 C.F.R. § 3.400(r).  

ORDER

Entitlement to an effective date prior to September 10, 
1993, for service connection for PTSD, for purposes of 
awarding a 100 percent disability evaluation is denied


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

